                                                                                                  YAAKOV SAKS▪*
                                                                                                    JUDAH STEIN▪
                                                                                                 ELIYAHU BABAD▪
                                                                                               RAPHAEL DEUTSCH ^
                                                                                                  DAVID FORCE ▪
                                                                                                NAKICHA JOSEPH
                                                                                               MARK ROZENBERG ▪
                                                                                               KENNETH WILLARD▪

                                                                                                      NJBar Admissions
                                                                                                ^ CT & NJ Bar Admissions
                                                                                                      ▪ NY Bar Admission
                                                                                           *Federal Court Bar Admissions
                                                                       AR, CT, CO, DC, IL, MI, MO, ND, NE, NM, TN, TX, WI
One University Plaza, Suite 620, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com


       July 2, 2021                           MEMORANDUM ENDORSED. Plaintiff shall make its motion
                                              for default judgment and serve it on Defendant by August 9, 2021.
       Via CM/ECF
       The Honorable Lewis J. Liman                                 7/8/2021
       United States District Court
       Southern District of New York

               Re:     Monegro vs. Ferrara Market, Inc.
                       Case #: 1:21-cv-04059-LJL

       Dear Judge Liman:

                We represent the plaintiff in the above matter. We write to respectfully request that the
       initial conference currently scheduled for July 14, 2021, at 12:00pm be adjourned. The Defendant
       is in default and has not made contact at all with Plaintiff.

              The Plaintiff has obtained the Clerk’s Certificate of Default and has mailed it to Defendant’s
       business address.

               We thank Your Honor and the Court for its kind considerations and courtesies.


                                                                       Respectfully submitted,

                                                                       s/ Mark Rozenberg
                                                                       Mark Rozenberg, Esq.

       cc:    All Counsel of Record via ECF
